Order entered October 10, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-22-00998-CV

                     IN RE JOSHUA SALLEY, Relator

         Original Proceeding from the 470th Judicial District Court
                           Collin County, Texas
                   Trial Court Cause No. 470-55157-2014

                                   ORDER
               Before Justices Molberg, Pedersen, III, and Garcia

     Based on the Court’s opinion of today’s date, we DENY relator’s petition for

writ of mandamus. We also DENY relator’s emergency motions to stay.


                                           /s/   KEN MOLBERG
                                                 JUSTICE